LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2007 nquint@luselaw.com June 7, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn.: Todd K. Schiffman Re: Northfield Bancorp, Inc. (Registration No. 333-167421) Request for Withdrawal of Registration Statement on Form S-1 Dear Mr. Schiffman: We hereby respectfully request on behalf of our client, Northfield Bancorp, Inc., a Delaware corporation (the “Registrant”) the withdrawal of its Registration Statement on Form S-1, as amended (No. 333-167421), as declared effective by the Securities and Exchange Commission on August 6, 2010. The Registrant’s Board of Directors postponed the stock offering relating to this Registration Statement on September 30, 2010 and never subsequently resumed the stock offering, and no securities were sold or will be sold in connection with this Registration Statement. If the staff has any questions regarding the foregoing, please do not hesitate to contact the undersigned at (202) 274-2007. Respectfully, /s/ Ned Quint Ned Quint
